Case: 19-60882      Document: 00515530961         Page: 1    Date Filed: 08/18/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-60882                           August 18, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JOSE ANTONIO TORRES-CARCAMO,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 713 666


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Antonio Torres-Carcamo, a native and citizen of Honduras,
petitions this court for review of the decision of the Board of Immigration
Appeals (BIA) dismissing his appeal of the Immigration Judge’s (IJ) denial of
his application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Torres-Carcamo entered the United States
in 2013. After crossing the border, Torres-Carcamo was detained for four


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60882    Document: 00515530961     Page: 2   Date Filed: 08/18/2020


                                 No. 19-60882

months, during which time he was told he would be a witness in the criminal
proceedings against the person who helped him cross the border. However, he
was eventually released without having to testify after that person pleaded
guilty.   On appeal, Torres-Carcamo alleges he has a well-founded fear of
persecution on account of his membership in a particular social group, namely
former material witnesses for the United States against human traffickers. He
also asserts he is likely to be tortured with the consent or acquiescence of the
Honduran government if he is removed to Honduras.
      This court reviews the BIA’s decision and the IJ’s ruling, to the extent it
affects the BIA’s decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
Factual findings are reviewed for substantial evidence, and questions of law
are reviewed de novo. Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir.
2017). Under substantial evidence review, reversal is improper unless this
court decides “not only that the evidence supports a contrary conclusion, but
also that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
Cir. 2006) (internal quotation marks and citation omitted). Torres-Carcamo
argues the BIA and the IJ erred in concluding that (1) his asserted particular
social group is not cognizable; (2) he did not show an objectively reasonable
fear of persecution; and (3) he did not demonstrate he is likely to be tortured
with the acquiescence of the Honduran government.
      Even if his proposed particular social group is cognizable, an issue we do
not reach, he has not shown that anyone is inclined to persecute him based on
his membership in the asserted social group. See id. at 1135-36. He testified
that he does not know whether the coyote is aware he was a potential witness
against him, does not know the coyote’s current location, and has not heard
from the coyote since 2013. Therefore, substantial evidence supports the BIA’s
and IJ’s findings that his fear of persecution is not objectively reasonable.



                                       2
    Case: 19-60882     Document: 00515530961     Page: 3   Date Filed: 08/18/2020


                                  No. 19-60882

Substantial evidence also supports their conclusion that he is not likely to be
tortured with the consent of the Honduran government. See Tamara-Gomez
v. Gonzales, 447 F.3d 343, 350-51 (5th Cir. 2006). Torres-Carcamo testified
that none of his family has been threatened or harmed because he was a
potential witness, that the police have never declined to help his family in
Honduras, and that he has never been harmed by a police officer in Honduras.
Finally, although he presented evidence asserting the Honduran government
is generally ineffective at controlling violence and that the coyote is affiliated
with gangs that are more powerful than the police in Honduras, this is
insufficient to establish that the Honduran government would acquiesce in any
torture. See Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014).
      The record evidence does not compel this court to conclude that Torres-
Carcamo is eligible for asylum, withholding of removal, or CAT relief.
Accordingly, his petition for review is DENIED.




                                        3